DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on April 5th, 2022, amended claims are 1, 10, 12, 14, 17, 21, 25-26 are entered. Claim 18 is cancelled.
Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. At pg. 12 of the Reply, Applicant argues that the present amendments enable a significant improvement on the functioning of the computer. Examiner respectfully disagrees for reasons stated below.
Regardless of the new amendments, the claims still recite mental processes performed on a computer control system.  The “Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).” MPEP 2106.04(a)(2) III.  Thus, the use of one or more “unit” in the method claims and a processor in the apparatus claim does not prevent identification of the abstract idea as a mental process.  There is no time limit recited for performing the steps.  The claimed steps can be performed via pen and paper or in a person’s mind with no time limit.  The computer is merely utilized as a tool to perform the mental steps.
Furthermore, as noted below, the claims fall under the mathematical concepts group and/or the mental processes group.  “A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps do not improve the functioning of the data acquisition or the signal processing. “It is important to note, the judicial exception alone cannot provide the improvement.” MPEP 2106.05(a). The data acquisition and signal processing appear to perform the same with or without the abstract idea. Therefore, any improvement resides solely within the abstract idea. “The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
 “[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, sensors, and memory perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements. 
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) in Claims 17, 21, and 26 have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 103 in Claims 1-10, 12, 14, 16-17, and 19-26 have been fully considered. The rejections are withdrawn in view of the amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12, 14, 16-17, and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
receiving a biosignal detected by a sensor; 
processing the detected biosignal to identify a plurality of extrema points in the detected biosignal; 
comparing the identified extrema points with a plurality of sets of reference points stored in a memory circuitry, wherein each set of reference points is obtained by shifting the identified extrema points by a respective offset in time, each respective offset in time corresponding to a respective frequency of the biosignal; 
identifying the set of reference points that most closely fit the identified extrema points; and 
determining a frequency of the biosignal using the frequency corresponding to the identified set of reference points.
Independent Claim 10 recites:
receiving a biosignal detected by a sensor, 
processing the detected biosignal to identify a plurality of extrema points in the detected biosignal; 3Attorney Docket No.: 28944/50503 (PATENT) 
comparing the identified extrema points with a plurality of sets of reference points stored in the memory circuitry wherein each set of reference points is obtained by shifting the identified extrema points by a respective offset in time, each respective offset in time corresponding to a respective frequency of the biosignal; 
identifying the set of reference points that most closely fit the identified extrema points; and 
determining a frequency of the biosignal using the frequency corresponding to the identified set of reference points.
Independent Claim 14 recites:
receiving a biosignal detected by a sensor; 
processing the detected biosignal to identify a plurality of extrema points in a the detected biosignal; 
comparing the identified extrema points with a plurality of sets of reference points stored in a memory circuitry, wherein each set of reference points is obtained by shifting the identified extrema points by a respective offset in time, each respective offset in time corresponding to a 4Attorney Docket No.: 28944/50503(PATENT)respective frequency of the biosignal; 
identifying the set of reference points that most closely fit the identified extrema points; and 
determining a frequency of the biosignal using the frequency corresponding to the identified set of reference points.
Independent Claim 25 recites:
acquiring, by the sensor, a detected biosignal; 
receiving, by the processing circuitry, the acquired biosignal; 
processing, by the processing circuitry, the detected biosignal to determine a plurality of extrema points in the detected biosignal; 
comparing, by the processing circuitry, the determined extrema points with a plurality of sets of reference points stored in a memory circuitry, wherein each set of reference points is obtained by shifting the identified extrema points by a respective offset in time, each respective offset in time corresponding to a respective of the biosignal; 
identifying, by the processing circuitry, the set of reference points that most closely fit the determined extrema points; and 6Attorney Docket No.: 28944/50503 (PATENT) 
determining, by the processing circuitry, a frequency of the biosignal using the frequency corresponding to the identified set of reference points.
Independent Claim 26 recites:
receiving a biosignal detected by a sensor; 
processing the detected signal to determine a plurality of extrema points in the detected biosignal; 
generating a plurality of sets of reference points by shifting the determined extrema points with a respective offset in time, wherein each set of reference points shifted by the respective offset in time represents a respective frequency; storing the plurality of sets of reference points; 
comparing further determined extrema points with the stored plurality of sets of reference points; 
identifying the set of reference points that most closely fit the further extrema points; and 
determining a frequency of the biosignal using the frequency represented by the identified set of reference points.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of processing, comparing, identifying, and determining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “processing the detected biosignal to identify a plurality of extrema points” in independent Claim 1 is a mathematical relationship to identify maxima and minima points. Referring to Pages 4 and 5 of the specification, the identification can be completed from analyzing the user’s detected biosignal. The steps of “comparing the identified extrema points with a plurality of sets of reference points” in independent Claim 1 are mathematical relationships to quantify differences and compare a user’s biosignals to sets of reference points. 
The claimed steps of processing, comparing, identifying, and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-10, 12, 14, 16-17, and 19-26 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for identifying and comparing merely invoke a computer as a tool.
The data-gathering step (receiving the detected biosignal) and the data-output step (determining) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for identifying and comparing.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data using comparisons to reference points. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for processing, comparing, identifying, and determining. The claims do not apply the obtained analysis to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows:  processing circuitry, memory and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. Pages 10-11) which discloses that the processing circuitry comprises generic computer components that are configured to perform the generic computer functions (e.g. identifying and comparing) that are well-understood, routine, and conventional activities previously known to the pertinent industry
Applicant’s Background in the specification; 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday from 9:00 to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791